EXHIBIT 10.14

 

 

ADVANCE SCHEDULE

No. 06

 

ONE UP INNOVATIONS, INC.

FOAM LABS, INC.

 

Funding Date:   June 1, 2017

 

This Advance Schedule (the “Schedule”) is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
on or about October 1, 2015 (as amended from time to time in accordance with its
terms, the “Master Agreement”), between POWER UP LENDING GROUP, LTD. (the
“Lender”) and ONE UP INNOVATIONS, INC. and FOAM LABS, INC., (individually and
collectively, the “Merchant”).  Capitalized terms used and not defined in this
Schedule have the meanings given to them in the Master Agreement.

 

The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advance, in each case subject to the
following terms and conditions:

 

1. The Advance Amount is:   $ 150,000.00               2. The fee is:   $  
18,000.00               3. The Collection Amount is:   $ 168,000.00            
  4. The Fixed Daily payment is:   $        800.00  

 

 

5. The Collection Date is March 22, 2018             6. The Collection Account
Bank and Collection Account are as follows:        

 

Bank name: Signature Bank   26 Court St.    Brooklyn, NY 11242 Routing/ABA
Number: 02601XXXX Account Name to credit: One Up Innovations Account Number to
credit: 150246XXXX

 

7.  The Merchant agrees to repay the Collection Amount (plus all Reimbursable
Expenses) by remitting (or causing to be remitted) to the Lender, on or before
the Collection Date, the Collection Amount, by authorizing Lender to retain the
Fixed Daily Payment from the Collection Account as provided in the Master
Agreement.  If the Collection Amount is remitted to the Lender before the
Collection Date, the Merchant shall not be entitled to any refund or other
compensation.  If the Collection Amount is not remitted to the Lender by the
Collection Date, Merchant may be subject to extension fees as set forth in the
Master Agreement.

 

  8. The Merchant grants to the Lender a security interest in the Collateral to
secure the Merchant’s obligation to pay the Collection Amount and to secure all
other existing and future obligations of the Merchant to the Lender.

 

  9. The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule, and under any other Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Agreement, this Advance Schedule and the Related
Agreements, present and future, constitute one general obligation secured by the
Collateral.

 

  10. The Merchant reaffirms all terms, conditions and agreements set forth in
the Master Agreement and any Related Agreements and further represents and
warrants to the Lender that all representations and warranties made by the
Merchant in the Master Agreement and any Related Agreements entered into on or
before the date hereof are true and correct on the date hereof as if made on the
date hereof.

 

This Schedule may be executed in counterparts.  Each counterpart shall be deemed
an original but all of which together shall constitute one and the same
instrument.  An executed facsimile of this Schedule shall be deemed to be a
valid and binding agreement between the parties hereto.

 

Agreed to:

 

    ONE UP INNOVATIONS, INC. POWER UP LENDING GROUP, LTD.   for itself and as
Disbursing Agent           By: /s/  Curt Kramer   By: /s/  Louis Friedman Name: 
Curt Kramer   Name:  Louis Friedman

Title:

Date:

President

May 26, 2017

 

Title:

Date:

President & CEO

May 26, 2017

 

STATE OF GEORGIA )     )ss.:   COUNTY OF )  

 

On this 26th day of May, 2017 before me personally appeared Louis S. Friedman ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she is the President of ONE UP INNOVATIONS, INC. and
FOAM LABS, INC., the corporations herein described and that he/she executed the
same in his/her capacity as an officer of said corporations, and that he/she
signed the instrument by order of the board of directors of said respective
corporations.

 

      Notary Public

 

 

